         Case 4:20-cv-00207-KGB Document 18 Filed 01/21/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JAVIER COLIN FLORES                                                               PLAINTIFF

v.                               Case No. 4:20-cv-00207-KGB

VAN BUREN COUNTY JAIL, et al.                                                  DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Javier Colin Flores’ complaint and amended complaint are dismissed

without prejudice. The relief requested is denied.

       It is so adjudged this 21st day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
